Citation Nr: 1503652	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.

3.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to a service-connected lumbosacral spine disability.

4.  Entitlement to an increased evaluation in excess of 10 percent for plantar fasciitis and degenerative arthritis of the left foot with bone spurs.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and Dr. S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California which, inter alia, denied the Veteran's claims of entitlement to service connection for OSA and hypertension (claimed as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs) and an increased rating above 10 percent for plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  Jurisdiction over the case was subsequently transferred to the VA Regional Office in Oakland, California (RO), which is now the agency of original jurisdiction (AOJ).  

In December 2011, the Veteran, accompanied by his then-representative, Disabled American Veterans, and his witnesses, testified at a videoconference hearing conducted at the VA office in Sacramento, California, before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the claims file for the Board's review and consideration. 

In April 2014, the Board remanded the claims for service connection for OSA and hypertension to the AOJ for additional evidentiary development and denied the claim for an increased rating above 10 percent for plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a joint motion of the appellant and the Secretary of VA, the Court vacated that part of the Board's April 2014 decision denying the increased rating for the left foot disability and remanded the matter to the Board for proceedings consistent with the Court remand. 

After completion of the actions requested in the April 2014 Board remand, the AOJ confirmed the denial of the Veteran's claims for service connection for OSA and hypertension in an October 2014 rating decision/supplemental statement of the case.  Thereafter, the AOJ returned the case to the Board and the Veteran now continues his appeal of these matters.

For the reasons that will be discussed in detail in the REMAND portion of the decision below, the issues of entitlement to an increased rating above 10 percent for plantar fasciitis and degenerative arthritis of the left foot with bone spurs, and service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to a service-connected lumbosacral spine disability, are REMANDED to the RO/AOJ.  The Veteran and his representative will be notified by VA if any additional action is required on their part.


FINDINGS OF FACT

1.  Obstructive sleep apnea did not have its onset during active military service, and is not secondary to, or otherwise permanently worsened beyond its natural progression by service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.

2.  Hypertension did not have its onset during active military service or within a year of service discharge, and is not secondary to, or otherwise permanently worsened beyond its natural progression by service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in active duty and is not proximately due to, or otherwise aggravated by service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.310(a), (b) (2014).

2.  Hypertension was not, nor is it presumed to have been incurred in active duty and is not proximately due to, or otherwise aggravated by service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

As relevant to the matters adjudicated on merits herein, the claims for service connection for OSA and hypertension were filed in December 2007.  A VCAA notice letter addressing these issues was dispatched to the Veteran in March 2008, prior to the initial adjudication of these claims in the June 2008 rating decision now on appeal.  The aforementioned VCAA notice letter addressed these claims and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claims decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the Veteran's claim for VA compensation for OSA and hypertension (both claimed as secondary to his service-connected orthopedic disability of his left foot), the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's OSA and hypertension with his period of active service and/or service-connected left foot disability.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent VA examinations in June - July 2012, and again in June 2014, in which nexus opinions addressing the OSA and hypertension issues were obtained.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case.  When viewed collectively, there are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  Thusly, the Board finds that the aforementioned VA examination reports and the nexus opinions obtained are adequate for adjudication purposes with respect to the matters that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand for further evidentiary development or corrective action with regard to these issues is unnecessary.  

In December 2011, the Veteran, accompanied by his representative and his witnesses, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


At the December 2011 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witnesses focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for OSA and hypertension, to include as secondary to his service-connected left foot disability.  See transcript of December 13, 2011 videoconference hearing.  Thus, the Veterans Law Judge presiding over the December 2011 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of these claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for OSA and hypertension.

II.  Pertinent laws and regulations - service connection.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertensive vascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Entitlement to service connection for OSA and hypertension, claimed as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.

The Veteran's service treatment records show that his nose, throat, sinuses, blood pressure, and cardiovascular system were clinically normal on entrance examination in August 1970 and on separation examination in June 1972.  There were no indications of sustained elevated blood pressure readings or treatment for complaints of excessive snoring or disrupted sleep throughout his entire period of active military duty from August 1970 to August 1971.  

Post-service medical records include a January 1973 VA medical examination report, which shows a blood pressure of 114/64 and no diagnosis of hypertension or OSA.  Thereafter, the clinical records associated with the claim indicate that the Veteran's earliest confirmed diagnosis of hypertension was no earlier than in 1990, which is nearly 20 years after separating from military service.  The clinical records also indicate that he was first diagnosed with OSA following objective testing at a sleep laboratory in 2001, approximately 30 years after separating from military service.  At his December 2011 Board hearing, the Veteran expressly stated that it was not his contention that his OSA and hypertension had their onset during his period of active military service.  

Therefore, in view of the foregoing discussion, the Board concludes that the evidence does not support an allowance of service connection for OSA and hypertension on a direct basis or, with regard to the hypertension, on a presumptive basis, as the clinical record does not show onset of either chronic disease during active duty or hypertensive vascular disease manifest to a compensable degree of impairment within one year following separation from active duty in August 1972.  The clinical evidence contemporaneous with the Veteran's post-service period also does not indicate that he experienced actual continuity of hypertension and OSA symptoms since the time of his separation from service in 1972, up until 1990 and 2001, respectively.  As such, there is no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b) (2014).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The aspect of the Veteran's claim for VA compensation for OSA and hypertension on a theory of direct service connection is therefore denied.

The Board has considered the Veteran's contention that his service-connected left foot disability rendered him physically inactive and sedentary, thusly causing him to become obese and therefore, in turn, to develop OSA and hypertension.  The Board notes that Dr. S.A. - the clinician who testified at the Veteran's videoconference hearing in December 2011 - did not present an opinion or comment with respect to this theory of service connection.  However, in support of this theory, the Veteran submitted a January 2012 statement from his private physician, E.M.M., M.D., who presented the following opinion:

It is my understanding that [the Veteran] sustained an injury to his left foot. . . while in the military.  Since then he has had significant weight gain and inadequate physical activity.  The chronic pain from this condition. . . has significantly limited his physical activity and has affected his ability to manage his weight.  Obesity and weight gain are major risks for hypertension.  Additionally, physical inactivity increases the risk for hypertension.

The inability to manage his weight has also likely affected the development of his obstructive sleep apnea.  Obesity is the best documented risk factor for obstructive sleep apnea.

It is feasible that the long term impact of his initial left ankle injury has contributed to the development of the above noted chronic conditions.

To address the Veteran's aforementioned contentions and clinically assess the validity of Dr. M's nexus opinion, the Veteran was examined by a VA physician in June 2014.  The VA physician determined that the Veteran's hypertension was first diagnosed no earlier than in 1990, and his OSA diagnosis was confirmed no earlier than in 2001, both well after separation from military service.  Based on her examination of the claimant and her review of the claims file, including the private opinion of Dr. M, and incorporating the findings and conclusions of a prior VA examination in June - July 2012, the VA physician presented the following nexus opinion:

The [OSA and hypertension are] less likely than not (less than 50%
probability) proximately due to or the result of the Veteran's service
connected [left foot disability].

[He] reports that due to his chronic [left] foot condition. . . he. . . has gained [a] significant amount of weight that lead [sic] him to obesity and [hypertension].

Obesity is one of the risk factors for OSA[.]  However I don't see evidence in the [medical record] nor on the 1999 orthopedic examination of [an] abnormal foot finding disrupting the veteran's gait.  It was reported "Examination of the left foot is essentially within normal limits I was unable to detect any abnormalities, arches are identical bilaterally[.] There is no tenderness swelling or discoloration noted."  

2012 [VA] examination noted "Gait not significantly antalgic and able to stand on toes and heels."  [The] evidence [does not objectively demonstrate that the Veteran's] left foot has been the cause of his obesity and [hypertension as his hypertension] is at least as likely as not essential hypertension and [diagnosed] in 1990; I don't see evidence that the left foot [disability] has aggravated the sleep apnea condition nor the [hypertension.]  Review of the [medical record] shows that his major orthopedic conditions leading to his gait condition have been his knees with history of meniscus tears and chondromalacia osteoarthritis and I don't see evidence that [these] have been aggravated by his left foot.

The Board notes at this juncture that the Veteran is only service-connected for his left foot disability, a chronic lumbosacral spine disability, and unilateral hearing loss of his right ear.

The Board has considered the clinical evidence discussed above and finds that the weight of this evidence is against finding that the Veteran's OSA and hypertension are secondarily related to, or otherwise aggravated (which is to say permanently worsened beyond their natural progression) by his service-connected left foot disability or, for that matter, any of his other service-connected disabilities.  While the January 2012 opinion of Dr. M. was that the Veteran's left foot disability rendered him physically inactive, leading to obesity which, in turn, led to OSA and hypertension, the Board notes that the probative value of this opinion with regard to this assertion is substantially outweighed by the June 2014 VA physician's opposing opinion because the VA physician's opinion is predicated on a thorough review of the Veteran's entire pertinent clinical history.  There is no indication that the opinion from Dr. M. involved a review of the Veteran's claims file.  

While not in and of itself fatal to the medical opinions, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  From this elevated vantage point, the VA physician was able to determine that the Veteran's service-connected left foot disability was not manifested by any gait impairment or imposition of any significant limitation of his capacity to engage in physical activity during the time period when his hypertension and OSA were first diagnosed in 1990 and 2001.  Therefore, she opined that the service-connected left foot disability did not cause or contribute to the development of Veteran's obesity, which begat his OSA.  

The VA physician also determined that it was as likely as not that that Veteran's hypertension was essential in nature, and thusly the likelihood of its connection to his obesity is significantly lessened.  Even assuming that his hypertension is linked to his obesity, the VA examiner's opinion was that the Veteran's left foot disability neither caused nor contributed to his obesity, and that his obesity was more likely the result of an altered gait and associated physical inactivity that was attributable to his non-service-connected knee disabilities.  The Board places greater probative value and weight on the opinion of the VA physician who examined the Veteran in June 2014, due to the advantage in perspective that she had in reviewing the Veteran's clinical history and because of the detailed supportive rationale, based on the facts of the case, which accompanied her opinion.  

Accordingly, the Board finds that the preponderance of the clinical evidence is against the Veteran's claims for VA compensation for OSA and hypertension on both a direct basis and as secondary to his service-connected left foot disability.  The claims for service connection for these disabilities are thusly denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

     

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea, including as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs, is denied.

Service connection for hypertension, including as secondary to service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs, is denied.


REMAND

As pertinent to the current claim for an increased rating for plantar fasciitis and degenerative arthritis of the left foot with bone spurs, the Board notes that the latest VA compensation examination addressing this disability was conducted in March 2008, nearly seven years prior to this writing.  The Veteran and his lay witnesses have expressly indicated in their written and oral testimonies, including at the December 2011 Board hearing, that there was a perceivable worsening of the disabling symptomatology associated with his left foot disability since the time of his March 2008 medical examination.  On this basis, the Court remanded this matter to the Board in September 2014 so that the matter could be referred to the RO/AOJ for appropriate evidentiary development prescribed by the joint motion of the appellant and the VA Secretary.   

The Court has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the RO/AOJ, who should then provide the Veteran with the appropriate examination to address the current severity of his service-connected plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  Furthermore, while this matter is being developed on remand, the Veteran's updated treatment records pertaining to his treatment for his left foot disability should be obtained.

With regard to the issue of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to a service-connected lumbosacral spine disability, in a June 2014 rating decision, the RO denied this claim.  The Veteran commenced an appeal of this denial by filing a timely notice of disagreement specifically addressing this matter, which was received by VA in August 2014.  However, the Board's review of the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases confirms that no statement of the case has been provided to the Veteran and his representative addressing this issue in response to his timely filed notice of disagreement.  Accordingly, the Board must to remand the issue of entitlement to service connection for a chronic acquired psychiatric disorder to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for plantar fasciitis and degenerative arthritis of the left foot with bone spurs and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA examination in connection with his claim for an increased rating for plantar fasciitis and degenerative arthritis of the left foot with bone spurs.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal.  

With regard the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings should be reported in detail, including objective assessment of their severity, whether or not there is any functional loss of the foot associated with these symptoms, and their impact on the Veteran's occupational capacity and ability to perform work within the context of his present vocation.  

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

For purposes of the discussion, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to claim for an increased evaluation in excess of 10 percent for plantar fasciitis and degenerative arthritis of the left foot with bone spurs, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

4.  In response to the Veteran's timely filed notice of disagreement, the RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issue of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to a service-connected lumbosacral spine disability.

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the above-mentioned service connection claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


